Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 8-14 directed to a species non-elected without traverse.  Accordingly, claims 8-14 are been cancelled.

Response to Amendment
Applicant’s response filed on 05/09/2022 overcomes the previously raised Objections to the Specification, Claim Objections and 112b rejections. Additionally, the incorporation of previously indicated allowable subject matter to the independent claims overcomes the prior art of record. The application is in condition for allowance except for the presence of claim 8-14 directed to a species non-elected without traverse in the reply filed on 10/20/2021 (see the previous Office Actions for more details). In a telephonic interview with attorney Maldjian (see the attached Interview Summary), the examiner remarked that the only outstanding issue in the application was the presence of withdrawn claims 8-14 and the examiner proposed canceling claims 8-14 via an examiner’s amendment. Attorney Maldjian authorized the examiner’s amendment, thus placing the application in condition for allowance. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JOHN MALDJIAN [41967] on 05/31/2022.

The application has been amended as follows: 

CANCEL claims 8-14.

Allowable Subject Matter
Claims 1-3, 5-7 and 15-20 (12 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was mentioned in the previous Office Action, the closest prior art are Erdmann (US 2017/0350285) and Steele (US 2006/0144453) teaching of examples of overpressure protection valves with some sort of supporting structure configured above the valve seat and the valve gasket that aids in preventing the gasket from being blown-off during operation similar to applicant's general invention. In the case of Steele, notice in at least Fig. 19-21 that the valve gasket 90 does translates relative to the valve disc 80 during overpressure and is not sealed within the valve disc and the valve seat as claimed. In the case of Erdmann, while the device of Erdmann shares some similarities to the claimed invention as discussed in the previous Office Action, the structure and function of the valve gasket and support structure as claimed in the indicated claims above are different. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of claimed invention having the limitations of “A system comprising: a valve disc (410) configured in an overpressure protection device (400); a valve gasket (420) configured above the valve disc, wherein the valve gasket is configured to rest on the valve disc; a valve seat (430) configured in the overpressure protection device, wherein the valve gasket is configured to be sealed within the valve disc and the valve seat; and a supporting structure (440) configured above the valve seat and the valve gasket, wherein the supporting structure is configured to enable the valve gasket remains in position between the valve disc and the valve seat in response to an increase in pressure, wherein the supporting structure improves an overall tightness for the valve gasket when the pressure increases on the valve gasket” and “A method comprising: configuring a valve disc (410) within an overpressure protection device (400); positioning a valve gasket (420) to rest above the valve disc, wherein the valve gasket is configured to rest upon the valve disc; configuring a valve seat (430) in the overpressure protection device, wherein the valve gasket is configured to be sealed within the valve disc and the valve seat; and situating a supporting structure (440) above the valve gasket and the valve seat, wherein the supporting structure is configured to enable the valve gasket remains in position between the valve disc and the valve seat in response to an increase in pressure, wherein the supporting structure improves an overall tightness for the valve gasket when the pressure increases on the valve gasket” as claimed in claims 1-3, 5-7 and 15-20 and as shown in at least Fig. 4 of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753